Exhibit ARTICLES OF AMENDMENT TO THE ARTICLES OF INCORPORATION OF ENERGY HOLDINGS INTERNATIONAL, INC. (formerly known as Green Energy Holding Corp.) Green Energy Holding Corp. (the “Company”), a corporation organized and existing under and by virtue of the Nevada Revised Statutes, certifies: 1. The current name of the company is Green Energy Holding Corp.The date of filing of its Articles of Incorporation with the Secretary of State was November 21, 2006. 2. According to the provisions of Chapter 78 of the Nevada Revised Statutes, on January 26, 2009, by unanimous written action in lieu of a specially meeting, all of the members of the Board of the Directors and a majority of the Company’s Stockholders adopted a resolution providing for an amendment of the Company’s Articles of Incorporation in the manner provided in this Amendment, including the change of the name of the Company and a division of each of the presently issued and outstanding shares of common stock. 3. Article First of the Articles of Incorporation is amended to read in its entirety as follows: The name of this Company shall be: ENERGY HOLDINGS INTERNATIONAL, INC. 4. Article Fourth of the Articles of Incorporation of the Company is hereby amended in its entirety as follows: SHARES OF STOCK Section 4.01 Number and Class.The amount of the total authorized capital stock of this
